IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


NELSON MEDINA,                                : No. 609 MAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
PENNSYLVANIA BOARD OF                         :
PROBATION AND PAROLE,                         :
                                              :
                    Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.